EXHIBIT 10.15 [mbfi10k_123108.htm]
 
TAX GROSS UP AGREEMENT
 
This Tax Gross Up Agreement (this “Agreement”) is entered into as of the 5th day
of December, 2008 by and between MB Financial, Inc. (the “Company”) and the
undersigned officer (the “Executive”).
 
WHEREAS, it is possible that the Executive may receive or be entitled to receive
payments or benefits from the Company and/or its subsidiaries (“Payments”) in
connection with or arising from a Change in Control (as hereinafter defined), or
an associated event linked to a Change in Control, which could result in the
receipt by the Executive of an “excess parachute payment” (as such term is
defined in Section 280G(b)(1) of the Internal Revenue Code of 1986, as amended
(the “Code”));
 
WHEREAS, if the Executive receives such an “excess parachute payment” from the
Company and/or any of its subsidiaries; the Executive will be subject to a 20%
excise tax under Section 4999 of the Code;
 
WHEREAS, it is the intention of the parties that the Executive should not be
subject to any penalty tax by virtue of any Payments unless his employment
ceases due to a Termination for Cause (as such term is hereinafter defined); and
 
WHEREAS, it has been agreed to by the Company and the Executive that if the
Executive is subject to an excise tax under Section 4999 by virtue of any
Payments in connection with or arising from a Change in Control, then, the
Company shall make an additional cash payment or cash payments to the Executive
that will provide the Executive with sufficient funds, on an after tax basis, to
pay the penalty tax imposed on any such Payment and the penalty tax imposed on
the additional cash payment or payments, unless the Executive’s employment
ceases due to a Termination for Cause, except that such additional cash payment
shall not be made and the Payments shall be reduced in the event the Payments,
prior to reduction, do not exceed a threshold amount described below.
 
NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the parties, it is agreed by the parties as follows:
 
1. Definition of Certain Terms.
 
(a) “Change in Control” means a change in ownership or control of the Company or
a substantial portion of the assets of the Company as defined in Section 280G of
the Code.  For purposes of this Agreement, references to sections of the Code
shall mean such section and each successor or replacement section, together with
regulations and other published guidance thereunder.
 
(b) “Termination for Cause” means, in the case of an Executive who is party to
an Employment Agreement, Change in Control Severance Agreement or similar
agreement with the Company or a Company subsidiary (any such agreement an
“Employment Agreement”), means a termination of the Executive’s employment by
the Company for “cause,” or “just cause” or words of similar import under such
Employment Agreement, and for any Executive who is not party to an Employment
Agreement, means termination of the employment of the Executive by the Company
or a Company subsidiary at any time prior to or within one year following a
Change in Control because of the Executive’s willful misconduct, breach of a
fiduciary duty involving personal profit, intentional failure to perform stated
duties, willful violation of any law, rule, or regulation (other than traffic
violations or similar offenses) or final cease-and-desist order.  No act or
failure to act by the Executive shall be considered willful unless the Executive
acted or failed to act in bad faith and without a reasonable belief that his
action or failure to act was in the best interest of the Company or a Company
subsidiary.  The Executive shall not be subject to or experience a Termination
for Cause unless and until there shall have been delivered to the Executive a
copy of a resolution, duly adopted by the affirmative vote of not less than a
majority of the entire membership of the Board of Directors of the Company (the
“Board”) at a meeting of the Board duly called and held for such purpose (after
reasonable notice to the Executive and an opportunity for the Executive,
together with the Executive’s counsel, to be heard before the Board), stating
that in the good faith opinion of the Board the Executive has engaged in conduct
described above and specifying the particulars thereof in detail.
 
2. Tax Gross Up Payment.
 
(a) In the event that any Payments would be subject to excise tax under
Section 4999 of the Code (such excise tax and any penalties and interest
collectively, the “Penalty Tax”), then, except in the case of a De Minimus
Excess Amount (as described below), the Company shall pay to the Executive in
cash an additional amount equal to the Tax Gross Up Payment.
 
(b) In the event that the amount by which the present value of the Payments
which constitute “parachute payments” (within the meaning of Section 280G of the
Code) (the “Parachute Payments”) exceeds three (3) times the Executive’s “base
amount” (within the meaning of Section 280G of the Code) (the “Base Amount”) is
an amount that is less than 30% of the Base Amount, such excess shall be deemed
to be a De Minimus Excess Amount and the Executive shall not be entitled to an
Tax Gross-Up Payment.  In such an instance, the Payments shall be reduced to an
amount (the “Non-Triggering Amount”) such that the present value of the
Parachute Payments is one dollar ($1.00) less than an amount equal to three (3)
times Executive’s Base Amount. The reduction required hereby shall be made by
first by reducing any cash severance amounts payable to Executive, then by
reducing other cash amounts included in the Payments and finally, to the extent
necessary, reducing non-cash amounts included in the Payments. The amount of any
reduction pursuant to this Section 2(b) is referred to below as the “Reduction
Amount.”
 
(c)   In the event the present value of the Parachute Payments exceed the
Non-Triggering Amount by more than 30% of the Base Amount, then the Company
shall pay the Tax Gross Up Payment to the Executive. The “Tax Gross Up Payment”
shall be an amount such that after payment by the Executive of all federal,
state, local, employment and Medicare taxes thereon (and any penalties and
interest with respect thereto), the Executive retains on an after tax basis a
portion of such amount equal to the aggregate of 100% of the Penalty Tax imposed
upon the Payments and 100% of the Penalty Tax imposed upon the Tax Gross Up
Payment.  For purposes of determining the amount of the Tax Gross Up Payment,
the value of any non-cash benefits and deferred payments or benefits subject to
the Penalty Tax shall be determined by the Company’s independent tax advisor in
accordance with the principles of Section 280G(d)(3) and (4) of the Code.  The
Tax Gross Up Payment less required tax withholding shall be paid by the Company
to the Executive on or within five business days after the earlier of (i) the
date the Company and/or any of its subsidiaries is required to withhold tax with
respect to any Payment or (ii) the date any Penalty Tax is required to be paid
by the Executive.  As a result of uncertainty in the application of Sections
280G and 4999 of the Code at the time the determinations are made under this
Section 2, or as a result of a subsequent determination by the Internal Revenue
Service or a judicial authority, it is possible that the Company should have
made Tax Gross-Up Payments and, the reduction, if any, of the Payments pursuant
to Section 2(b) should not have been made (collectively an “Underpayment”), or
that Tax Gross Up Payments will have been made by the Company which should not
have been made and, if applicable, a reduction of the Payments under Section
2(b) should have occurred (collectively an “Overpayment”).  In the case of the
Underpayment, the amount of such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive.  In the case of an Overpayment,
the Executive shall, at the direction and expense of the Company, take such
steps as are reasonably necessary (including the filing of returns and claims
for refund), follow reasonable instructions from, and procedures established by,
the Company, and otherwise reasonably cooperate with the Company to correct such
Overpayment, including repayment of such Overpayment to the
Company.  Notwithstanding the foregoing, in the event the Executive experiences
a Termination for Cause within one year of the Change in Control, then in that
event, (a) if such termination occurs prior to the payment to the Executive of
any Tax Gross Up Payment, then the Executive shall not be entitled to receive
any Tax Gross Up Payment, or (b) if such termination occurs after an Tax Gross
Up Payment has been made to the Executive, then the Executive shall remit to the
Company within five days after such termination the full amount of the Tax Gross
Up Payments thereto are paid to the Executive and the Executive shall not be
entitled to receive any other payments pursuant to this Section 2.  However, if
it is later determined that the Executive’s Termination for Cause was improper,
then the Executive shall be entitled to receive the Tax Gross Up Payment,
together with any actual consequential and incidental damages arising from the
delay in his receipt of such payments.
 
3. TARP.  Notwithstanding anything in this Agreement or in any compensation
plan, program or arrangement maintained by the Company which covers Executive or
to which Executive is a party or in which Executive participates, as of the date
hereof, or which may become applicable to Executive hereinafter (collectively,
the “Compensation Arrangements”), each provision of this Agreement and the
Compensation Arrangements is amended and any amounts payable hereunder and
thereunder are hereby amended and modified with respect to Executive, if and to
the extent necessary, for the Company to comply with any requirements of the
Emergency Economic Stabilization Act of 2008 (“EESA”) and/or the TARP Capital
Purchase Program (“CPP”) (and the guidance or regulations issued thereunder by
the United States Treasury Department at 31 CFR Part 30, effective October 20,
2008 (the “CPP Guidance”) which may become applicable to the Company, including,
but not limited to, provisions prohibiting the Company from making any “golden
parachute payments,” providing the Company may recover (“clawback”) bonus and
incentive compensation in certain circumstances, and precluding bonus and
incentive arrangements that encourage unnecessary or excessive risks that
threaten the value of the Company, in each case within the meaning of EESA and
the CPP Guidance and only to the extent applicable to the Company and
Executive.  For purposes of this Section 3, references to “Company” means MB
Financial, Inc. and any entities treated as a single employer with MB Financial,
Inc. under the CPP Guidance.  Executive hereby agrees to execute such documents,
agreements or waivers as the Company deems necessary or appropriate to effect
such amendments to this Agreement or the Compensation Arrangements or to
facilitate the participation of the Company in the TARP Capital Purchase Program
or any other programs under EESA.
 
The application of this Section 3 is intended to, and shall be interpreted,
administered and construed to, comply with Section 111 of EESA and the CPP
Guidance and, to the maximum extent consistent with this Section 3 and such
statute and regulations, to permit the operation of this Agreement and the
Compensation Arrangements in accordance with their terms before giving effect to
the provisions of this Section 3, EESA and the CPP Guidance.
 
4. Repeal and Replacement of Contrary Provisions.  In the event the Company
and/or its subsidiaries, on the one hand, and the Executive, on the other hand,
are parties to any agreement or arrangement, including without limitation, any
employment agreement, change in control agreement, severance agreement or
arrangement, stock option agreement, restricted stock agreement (other than this
Agreement), that provides for (a) a reduction of payments or benefits to the
Executive so that the payments or benefits do not become nondeductible pursuant
to or by reason of Section 280G of the Code or (b) a limitation on the
circumstances under which a tax gross up payment is to be paid, or the amount of
a gross up payment to be paid, to the Executive, (the “Contrary Provisions”),
such Contrary Provisions are hereby repealed and terminated and superceded and
replaced by the provisions of Section 2 of this Agreement; provided, however,
that the foregoing shall not apply to any Contrary Provisions implementing
provisions similar to those set forth in Section 3 above, provided, further,
that the foregoing shall not apply to that certain Transitional Employment
Agreement, dated as of January 26, 1999, between the Executive and the Company
(as successor to First Oak Brook Bancshares, Inc.).
 
5. Final Agreement and Binding Effect.  This Agreement represents the final
agreement between the parties relating to the subject matter hereof, and may
only be modified or amended by subsequent writing that is executed by the
parties.  This Agreement shall be binding upon and inure to the benefit of the
Company, its successors and assigns and the Executive and his or her estate,
heirs and beneficiaries.
 
6. Governing Law.  This Agreement shall be governed by the laws of the State of
Illinois.
 
7. Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original.
 
This Agreement has been executed by the parties hereto as of the date first
above written.
 

 
MB FINANCIAL, INC.
 
 
By:                                                                
 
EXECUTIVE
 
 
 
Print Name:                                                              


